EXHIBIT 10.7
Grantee:       <Name>
Employee Number:       <Employee Number>
Grant ID:       <ID>
Grant Date:       <GrantDate>
Grant Expiration (10-years from Grant Date):       <Expiration>
Grant Price:       $<GrantPrice>
Grant Type: Time-Based Restricted Stock Units
Total Restricted Stock Units:       <Total Units>

                  Vesting Date   Units         <VestDate1>   <Installment1>    
    <VestDate2>   <Installment2>         <VestDate3>   <Installment3>        
<VestDate4>   <Installment4>                                     Total   <Total
Units>    

SMITH INTERNATIONAL, INC.
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made and entered
into by and between Smith International, Inc., a Delaware corporation (the
“Company”) and the individual named above, an individual and Employee of the
Company or one of its Subsidiaries (“Grantee”), on the issue date (or grant
date) indicated above, subject to the terms and provisions of the Smith
International, Inc., Third Amended and Restated 1989 Long-Term Incentive
Compensation Plan, as amended from time to time (the “Plan”). The Plan is hereby
incorporated herein in its entirety by this reference. Capitalized terms not
otherwise defined in this Agreement shall have the meaning given to such terms
in the Plan.
     WHEREAS, Grantee is an Employee of the Company or one of its Subsidiaries,
and in connection therewith, the Company desires to grant to Grantee restricted
stock units (“Units”), subject to the terms and conditions of this Agreement and
the Plan, with a view to increasing Grantee’s interest in the Company’s success
and growth; and
     WHEREAS, Grantee desires to be the holder of such Units subject to the
terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Grant of Units. Subject to the terms and conditions of this Agreement
and the Plan, the Company hereby grants to Grantee the number of units indicated
above. On any date, the value of each Unit shall be the Fair Market Value of one
share of the Company’s Common Stock (“Share”), $1.00 par value, as determined
pursuant to the Plan. Each Unit represents an unsecured promise of the Company
to deliver Shares to Grantee pursuant to the terms and conditions of the Plan
and this Agreement. As a holder of Units, Grantee has only the rights of a
general unsecured creditor of the Company.
     2. Transfer Restrictions. Grantee shall not sell, assign, transfer,
exchange, pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Units granted hereunder. Any purported Transfer
of Units in breach of this Agreement shall be void and ineffective, and shall
not operate to Transfer any interest or title in the purported transferee.

62



--------------------------------------------------------------------------------



 



     3. Vesting and Payment of Units.
          (a) Vesting Generally. Grantee’s interest in the Units granted
hereunder shall vest in accordance with the schedule above, conditioned on
Grantee’s continued employment with the Company or one of its Subsidiaries as of
each such vesting date (the “Vesting Date"), except as provided in Section 4
hereof; provided, however, that within thirty (30) days after the Units granted
above become vested, Grantee must open a brokerage account with the brokerage
firm or third-party administrator designated by the Company to receive the
Shares obtained pursuant to Section 3(b), or such Units shall be forfeited and
lapse without further notice.
          (b) Settlement of Units. Subject to Section 6 hereof, the Company
shall grant to Grantee within thirty (30) days after each Vesting Date, or such
other date upon which Units become vested as provided in this Agreement, a
number of Shares equal to the number of such vested Units (provided Grantee has
not terminated employment prior to such Vesting Date), unless otherwise provided
under Section 4 hereof. Each vested Unit shall thus be exchanged by the Company
for one Share, and such Unit shall be cancelled as of the effective time of such
exchange as reflected on the Company’s stock records. All Shares delivered to or
on behalf of Grantee in exchange for vested Units shall be free of any further
vesting, transfer or other restrictions, except as may otherwise be required by
securities law or other applicable law as determined by the Company.
          (c) Dividends, Splits and Voting Rights. If the Company (i) declares a
stock dividend or makes a distribution on Common Stock in Shares,
(ii) subdivides or reclassifies outstanding Shares into a greater number of
Shares or (iii) combines or reclassifies outstanding Shares into a smaller
number of Shares, then the number of Units granted under this Agreement shall be
proportionately increased or reduced, as applicable, so as to prevent the
enlargement or dilution of Grantee’s rights and duties hereunder. The
determination of the Compensation and Benefits Committee (the “Committee”) of
the Company’s Board of Directors regarding such adjustments shall be binding.
Until such time as Shares are actually delivered to Grantee in exchange for
vested Units pursuant to Section 3(b) (above), Grantee shall have no voting,
dividend or other ownership rights in such Shares.
     4. Forfeiture.
          (a) Termination Due to Death or Disability. If Grantee’s employment
with the Company or one of its Subsidiaries is terminated due to death or
Disability of Grantee, then, in either such event, all outstanding Units
hereunder shall become fully vested as of such termination date and payable to
Grantee in Shares within thirty (30) days after such date.
          For purposes of this Section 4(a), “Disability” means, as determined
by the Committee in its discretion exercised in good faith, a physical or mental
condition of Grantee that would entitle Grantee to payment of disability income
payments under the Company’s long-term disability insurance policy or plan for
employees, as then effective, if any; or in the event that Grantee is not
covered, for whatever reason, under the Company’s long-term disability insurance
policy or plan, “Disability” means a permanent and total disability as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”). A determination of Disability may be made by a physician selected or
approved by the Committee and, in this respect, Grantee must submit to any
reasonable examination(s) required by such physician upon request in order to
render an opinion regarding whether there is a Disability.
          (b) Termination Other than Death or Disability. If Grantee’s
employment with the Company or one of its Subsidiaries is voluntarily or
involuntarily terminated by the Company or one of its Subsidiaries or Grantee
for any reason other than due to death or Disability, then Grantee shall
immediately forfeit all Units which are not already vested as of such date. Upon
the forfeiture of any Units hereunder, Grantee shall cease to have any rights in
connection with such Units as of the date of such forfeiture. A transfer of
employment by Grantee, without an interruption of employment service, between or
among the Company and any Subsidiary of the Company shall not be considered a
termination of employment for purposes of this Agreement.
     5. Grantee’s Representations. Notwithstanding any provision hereof to the
contrary, Grantee hereby agrees and represents that Grantee will not acquire any
Shares, and that the Company will not be obligated to issue any Shares to
Grantee hereunder, if the issuance of such Shares constitutes a violation by
Grantee or the Company of any law or regulation of any governmental authority.
Any determination in this regard that is made by the Committee, in good faith,
shall be final and binding. The rights and obligations of the Company and
Grantee are subject to all applicable laws and regulations.

63



--------------------------------------------------------------------------------



 



     6. Tax Withholding. To the extent that the receipt of Shares hereunder
results in compensation income to Grantee for local income tax purposes under
applicable law, the Company, in its complete discretion, is authorized to
(a) withhold, at such time as determined by the Company, from any cash or other
remuneration (including withholding from delivery to Grantee a number of Shares,
based on the market value of such Shares, as of the applicable Vesting Date), or
a combination thereof, then or thereafter payable to Grantee, the sum that the
Company requires to meet its tax withholding obligations under applicable law or
regulation (the “Withholding Liability”); (b) require Grantee to pay an amount,
at such time as the Company shall specify, equal to the Withholding Liability in
cash, by certified or cashier’s check payable to the Company, or in any other
form acceptable to the Company; or (c) cause a sale or sales of Shares on behalf
of Grantee pursuant to which all or a portion of the proceeds are paid to the
Company to satisfy the Withholding Liability and all remaining proceeds (if any)
are delivered to Grantee, and Grantee agrees to take all such action as may be
necessary or appropriate to effect such sales. Further, the Company’s obligation
to deliver vested Shares, or any stock certificate or certificates representing
vested Shares, to Grantee shall be subject to, and conditioned upon, payment of
the Withholding Liability.
     7. Par Value Paid Consideration for Shares. In addition to the valuable
services rendered by Grantee for the Company, upon the issuance of any Shares
after they become vested hereunder, to the extent permitted by applicable law, a
portion of the resulting compensation that is includible in Grantee’s income for
income tax purposes under applicable law shall represent consideration paid by
Grantee for such Shares in an amount equal to the aggregate par value of such
vested Shares.
     8. Miscellaneous.
          (a) No Fractional Shares. All provisions of this Agreement concern
whole Shares. If the application of any provision hereunder would yield a
fractional Share, such fractional Share shall be rounded down to the next whole
Share.
          (b) No Effect on Employment or Service. Grantee acknowledges and
agrees that the vesting of the Units pursuant to Section 3 hereof is earned only
by continuing as an employee. Grantee further acknowledges and agrees that this
Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee for the vesting period, for any period, or at all, and
will not interfere with Grantee’s right, or the Company’s or Subsidiary’s right,
to terminate Grantee’s relationship as an employee at any time.
          (c) Dispute Resolution. To the extent permitted by applicable law, any
dispute or controversy arising out of or relating to this Agreement, or any
breach hereof, shall be resolved by binding arbitration in accordance with
(i) the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association (“AAA”) before a single arbitrator (unless otherwise mutually agreed
by the parties) as selected pursuant to the Rules and (ii) the Federal
Arbitration Act. Judgment on any award rendered by the arbitrator may be entered
in any court of competent jurisdiction. The venue for any arbitration proceeding
shall be in Harris or Montgomery County, Texas, except if otherwise mutually
agreed by the parties. The fees of the AAA and the arbitrator shall be split
equally by the parties. All other costs and expenses, including attorneys’ fees,
relating to the resolution of any such dispute shall be borne by the party
incurring such costs and expenses.
          (d) Tax Consultation. Grantee understands that he or she may suffer
adverse tax consequences as a result of the grant, vesting or settlement of the
Units granted hereunder. Grantee represents that he or she has consulted with
any tax consultants he or she deems advisable in connection with the acquisition
or disposition of the Units and that he or she is not relying on the Company or
Subsidiary for any tax advice.
          (e) Nature of the Grant. In accepting this Agreement, Grantee
acknowledges that:
               (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan and this
Agreement;
               (ii) the grant of the Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Units, or
benefits in lieu of Units, even if Units have been awarded repeatedly in the
past;
               (iii) all decisions with respect to future grants of Units, if
any, will be at the sole discretion of the Company;

64



--------------------------------------------------------------------------------



 



               (iv) Grantee’s participation in the Plan is voluntary;
               (v) Units are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and Units are outside the scope of Grantee’s employment contract, if
any;
               (vi) Units are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or any Subsidiary;
               (vii) the future value of the underlying Shares is unknown and
cannot be predicted with certainty;
               (viii) the value of the Shares acquired upon settlement of the
Units may increase or decrease in value; and
               (ix) in consideration of the grant of the Units, no claim or
entitlement to compensation or damages arises from termination of the Units or
diminution in value of the Units or Shares acquired upon settlement of the Units
resulting from termination of Grantee’s employment by the Company or any
Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws), and Grantee irrevocably releases the Company and each Subsidiary
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Grantee shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim.
          (f) Data Privacy Notice and Consent. Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this Agreement by and
among, as applicable, the Company and its Subsidiaries and other affiliates for
the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.
               Grantee understands that the Company and its Subsidiaries may
hold certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company and its Subsidiaries,
details of all Units or any other entitlement to Shares awarded, canceled,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
               Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in Grantee’s country or elsewhere,
and that the recipients’ countries may have different data privacy laws and
protections than Grantee’s country. Grantee understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker, escrow agent or
other third party with whom the Shares received upon settlement of the Units may
be deposited. Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. Grantee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consent herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Grantee understands, however, that refusal or withdrawal of
consent may affect his or her ability to participate in the Plan and, to the
extent permitted by applicable law, may void this Agreement. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent, Grantee understands that he or she may contact his or her local
human resources representative.
          (g) Language. If Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

65



--------------------------------------------------------------------------------



 



          (h) Delivery of Documents and Notices. Any document relating to
participating in the Plan and/or notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, by telegram, telex, telecopy or similar
facsimile means, electronic delivery, or upon deposit in the U.S. Post Office or
foreign postal service, by certified or registered mail, return receipt
requested, with postage and fees prepaid, addressed to the Company at its
then-current main corporate address or by electronic mail to
StockLink@smith.com, and to Grantee at his or her address indicated on the
Company’s records, at the e-mail address, if any, provided for Grantee by the
Company or its Subsidiary, or at such other address and number as a party has
previously designated in writing from time to time to the other party.
               (i) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include the Plan Prospectus, this Agreement
and U.S. financial reports of the Company, may be delivered to Grantee
electronically. Such means of delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail or such other delivery determined at the Company’s discretion.
               (ii) Consent to Electronic Delivery. Grantee acknowledges that
Grantee has read this Section 8(h) of this Agreement and consents to the
electronic delivery of the Plan documents. Grantee acknowledges that he or she
may receive from the Company a paper copy of any documents delivered
electronically at no cost if Grantee contacts the Company by telephone, through
a postal service or electronic mail at StockLink@smith.com. Grantee further
acknowledges that Grantee will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, Grantee
understands that Grantee must provide the Company or any designated third party
with a paper copy of any documents delivered electronically by Grantee if
electronic delivery fails. Grantee understands that Grantee’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Grantee has provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail at StockLink@smith.com. Finally,
Grantee understands that he or she is not required to consent to electronic
delivery but that, to the extent permitted by applicable law, such refusal may
affect Grantee’s ability to participate in the Plan.
          (i) Amendment, Termination and Waiver. This Agreement may be amended,
modified, terminated or superseded only by written instrument executed by or on
behalf of the Company and by Grantee. Any waiver of the terms or conditions
hereof shall be made only by a written instrument executed and delivered by the
party waiving compliance. Any waiver granted by the Company shall be effective
only if executed and delivered by a duly authorized executive officer of the
Company other than Grantee. The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner affect the right
to enforce the same. No waiver by any party of any term or condition herein, or
the breach thereof, in one or more instances shall be deemed to be, or construed
as, a further or continuing waiver of any such condition or breach or a waiver
of any other condition or the breach of any other term or condition.
          (j) Governing Law and Severability. This Agreement shall be governed
by the internal laws, and not the laws of conflict, of the State of Texas. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
          (k) Successors and Assigns. This Agreement shall bind, be enforceable
by, and inure to the benefit of, the Company and its successors and assigns, and
Grantee and Grantee’s permitted assigns under the Plan in the event of death or
Disability.
[Signature page follows]

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Restricted Stock Unit Agreement is approved,
granted and executed as of the date first written above.
SMITH INTERNATIONAL, INC.

             
 
  By:        
 
             
 
  Name:        
 
             
 
  Title:        
 
           

67